Exhibit 10.28

CONFIDENTIAL PORTIONS HAVE BEEN OMITTED BASED UPON A REQUEST

FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE

SECURITIES EXCHANGE ACT OF 1934 AND HAVE BEEN SEPARATELY FILED

WITH THE SECURITIES AND EXCHANGE COMMISSION.

January 11, 2006

David Hand

Pilgrim’s Pride Corporation

1107 Monticello Road

Mount Pleasant, TX 75455

Dear David:

This letter is an amendment to the letter dated February 15, 2005 to incorporate
the follow volume for the product shown below. As discussed and agreed by and
between EPL and Pilgrims; Pilgrim’s will supply the EPL system with the
following:

Up to *** additional pounds of Saddle cuts delivered to MBM/Rancho Cucarnonga,
CA and MBM/Pleasanton, CA *** cents per pound fixed for the first year. This ***
lbs is in addition to the current agreement dated February 15, 2005 for
approximately *** pounds. The new estimated annual volume now totals *** pounds
and will be priced at *** cents per pound and fixed for the first year.

Additionally, with the effective date, the existing contracted volume will also
transition to the new Saddle cut pricing identified above. *** of the system
volume will be set aside for the development of an alternate(s) supplier of this
product.

Year two will be priced on a floor ceiling based on the *** for Bulk Leg
Quarters ***. Pricing will be calculated on a quarterly basis using the average
for the prior quarter to determine the delivered price.

 

***

   delivered west coast *** floor

***

   delivered west coast ***

***

   delivered west coast *** ceiling

New quarterly pricing to change March 1, 2007, June 1, 2007, September 1, 2007,
and December 1, 2007.

For the outer markets as follows: El Paso, TX, San Antonio, TX, Brownsville, TX,
McAllen, TX, and Chicago, IL; they will remain on existing Saddle cut pricing as
identified in the February 15, 2005 letter agreement along with their designated
quarterly review date and ***.

As part of this Purchase Agreement, Supplier warrants that the prices for the
items identified herein are not higher than those currently extended to any
other customer for the same or like items in equal or less quantities. If
Supplier reduces its price for such items to any other customer



--------------------------------------------------------------------------------

during the term of this Purchase Agreement, Supplier agrees to reduce the price
quoted in this Purchase Agreement correspondingly.

Additionally, El Pollo Loco’s decision to enter into this Agreement is
independent of any support your firm may or may not choose to provide to the El
Pollo Loco system.

This commercial agreement is subject to the General Terms and Conditions of
Supply executed by the parties hereto and currently on file with El Pollo Loco,
Inc.

Terms: Net 10 Days

Pricing contract period: 03/01/06 through 03/01/08.

Please sign and return both copies of this letter. After I have received both
signed copies, I will sign and return a copy for your files. Signing this letter
acknowledges acceptance of the terms and conditions as presented above.

David, thank you for your help and support on this matter and please contact me
with any questions.

 

/s/ Richard A. Cogdill     /s/ Joe Stein

Richard A. Cogdill

Exec. V.P., CEO, Sec. & Treas.

   

Joe Stein

El Pollo Loco, Inc.

 

/s/ Bob Wright

Bob Wright

Exec. V.P. – Sales and Marketing

Pilgrim’s Pride Corporation

 

Cc: Jennifer Benus, Shanae Brown/MBM